AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for thH_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
  THE CINCINNATI SPECIALTY UNDERWRITERS                                                                       Dec 10, 2018
    INSURANCE COMPANY, an Ohio corporation,                                                                        SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-00341-SMJ
   MILIONIS CONSTRUCTION, INC., a Washington                         )
  corporation; STEPHEN MILIONIS, an individual; and                  )
JEFFREY WOOD and ANNA WOOD, husband and wife,
      and the marital community composed thereof,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Partial Summary Judgment Re Bad Faith, Insurance Fair Conduct Act, And
u
             Consumer Protection Act (ECF No. 81) is GRANTED IN PART AND DENIED IN PART.
             Judgment is entered for Plaintiff on Defendants’ Insurance Fair Conduct Act counterclaims.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             SALVADOR MENDOZA, JR.                                          . a Motion for Partial Summary
                                                                                              on
 Judgment.


Date: 12/10/2018                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          %\Deputy Clerk

                                                                            Allison Yates
